Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to amendments filed on 05/16/2022, wherein Claims 1 and 7 were amended and claims 8 and 14 where cancelled. The 102 and 103 rejections made in the previous office action have been withdrawn, in view of the amended claims. Claims 1-20 remain pending and have been examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because as necessitated by the amendments the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7,9-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over John B Moetteli (US4602534A; Hereinafter “John”) in view of Leo V. Travis (US 3830119 A, Hereinafter “Leo”).
Regarding Claim 1 John discloses a tool (10, Fig. 1) including a gear (30, Fig. 3) and a pawl (54, Fig. 3), the tool comprising: 
a drive lug (36 from Fig. 3 in combination with 400 from Fig. 28 inserted); and a groove (406, See Fig. 28) formed in the drive lug and having a cross-sectional shape (Groove 406 has a circular cross-sectional shape, See Fig. 28) that has at least one of either a torsion constant and a second polar moment of area. John is silent to one of either a torsion constant and a second polar moment of area that are each adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the tool. Leo discloses a tool having a groove (Groove 60, See fig. 5)  that has a torsion constant is adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the tool (See Leo col 4 line 15-35; ” The depth of the peripheral groove 60 is predetermined so that the body portion of the output shaft will shear along the shear plane (Cross sectional shape) when a predetermined torque load (torsion constant) is applied to the output shaft. In this condition, the trailing segment of the body member will rotate freely about the core rod thereby avoiding damage to the internal gears of the torque multiplier(Tool)”) It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tool of John to incorporate the teachings of Leo and provide the tool lug nut with a groove that is adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the to. Doing so would prevent the damage to internal parts of the tool (in this case the gear) under torque application as taught by Leo (See Leo col 4 line 15-35), thereby increasing the usability of the tool and reducing cost as the damaged/sheared part could be replaced instead of the entire tool as it is known in the art. (Also, see Leo Col 1 Line 28-34)
Regarding Claim 3 John as modified discloses the tool of claim 1, wherein the drive lug is a square drive lug, and wherein the cross-sectional shape has a diameter John as modified is silent to the square drive lug being 3/8 inches and that the diameter of the cylinder torsionally fails at a same load as a ¼ inch square drive lug.
Applicant has not disclosed that the tool having a 3/8 inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 line 10 to 16 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 6 line 10-16 of applicant specification where the applicant states that the drive lug may be 3/8 inches and is used as an example). 
Moreover, it appears that John as modified would perform equally well by having the tool with a 3/8 inch square drive lug as it is a standard sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the tool of John to have the drive lug being 3/8 inches as does not appear to provide any unexpected results. 
The recitation “torsionally fails at a same load as a ¼ inch square drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of failing not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool, thus would be capable of torsionally failing at a same load as the drive lug when enough torsion is applied for them to fail at the same time. Therefore, the prior art of record would be able to torsionally fail at a same load as a ¼ inch drive lug, meeting therefore the claimed limitations. 
Regarding Claim 2 John as modified by Leo discloses the tool of claim 3, wherein the diameter is a minimum diameter across the groove. (See Fig. 28 and Annotated Fig. 13, Where the diameter 406 on the groove is a minimum diameter compared with the diameter of the other parts of the drive lug)
Regarding Claim 4 John as modified discloses the tool of claim 1, wherein the drive lug is a square drive lug and wherein the cross-sectional shape has a diameter of a circle (The cross-sectional shape of the groove 406 has a diameter of a circle). John as modified is silent on the drive lug being a 3/8 inch square drive lug, and wherein the diameter of the tool with a same second polar moment of area as a square section of a ¼ inch square drive lug. Regarding the limitation of the tool having the same second polar moment of area as square section of a ¼ inch square drive lug, per applicant specification (Page 5, line 10) the definition of second polar moment of area is the resistance to torsional deformation which concurs with the known definition “The polar moment of inertia, also known as second polar moment of area is a shaft or beam's resistance to being distorted by torsion, as a function of its shape. The rigidity comes from the object's cross-sectional area only, and does not depend on its material composition or shear modulus. The greater the magnitude of the polar moment of inertia, the greater the torsional resistance of the object (see https://en.wikipedia.org/wiki/Polar_moment_of_inertia).”  However, Applicant has not disclosed that the tool having a 3/8 inch square drive lug and having the same second polar moment of area as a square section of a ¼ inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 and Page 6 line 15-16 of applicant specification where this measurements where used as an example). 
Moreover, it appears that John as modified would perform equally well by having the tool with a 3/8 inch square drive lug with the same second polar moment of area as a square section of a ¼ inch square drive lug as this are standardized sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the modified tool of John to have the same second polar moment of area as a square section of the drive lug because the tool having the same second polar moment of area as a square section of the drive lug does not appear to provide any unexpected results.
 Regarding Claim 5 John as modified by Leo discloses the tool of claim 1, wherein the drive lug is a squared drive lug. (408, See Fig.28)
Regarding Claim 6 John as modified by Leo discloses the tool of claim 1, wherein the groove has an arcuate cross-section. (406, See Fig.28)
Regarding Claim 7 John as modified by Leo discloses a tool (10, See Fig. 1)comprising: a handle (24,See Fig. 1); 2 83241367v.1a ratchet head (22, See Fig. 1) extending from the handle and including a pawl (54, Fig. 3) and a gear(30 Fig. 3); and a drive lug (36 from Fig. 3 in combination with 400 from Fig. 28 inserted) extending from the ratchet head and adapted to engage a work piece (See Fig. 3 and 28), the drive lug including: a first end portion proximate to the ratchet head(Lower Surface of 36, Figure 3); a second end portion distal from the ratchet head(Top surface of 400, Fig. 28); and a groove (406, See Fig. 28) formed in the drive lug between the first and second end portions (406 would be between the bottom surface of 36 and the top surface of 400), wherein the groove has a cross-sectional shape (Groove 406, has a circular cross-sectional shape, See Fig. 28) that has at least one of either a torsion constant and a second polar moment of area. John is silent to one of either a torsion constant and a second polar moment of area that are each adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the tool. Leo discloses a tool having a groove (Groove 60, See fig. 5) that has a torsion constant is adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the tool (See Leo col 4 line 15-35; ” The depth of the peripheral groove 60 is predetermined so that the body portion of the output shaft will shear along the shear plane (Cross sectional shape) when a predetermined torque load (torsion constant) is applied to the output shaft. In this condition, the trailing segment of the body member will rotate freely about the core rod thereby avoiding damage to the internal gears of the torque multiplier (Tool)”). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified tool of John to incorporate the teachings of Leo and provide the tool lug nut with a groove that is adapted to cause failure of the drive lug prior to failure of either of the pawl or gear caused by torque applied by the tool to a work piece during operation of the to. Doing so would prevent the damage to internal parts of the tool (in this case the gear) under torque application as taught by Leo (See Leo col 4 line 15-35), thereby increasing the usability of the tool and reducing cost as the damaged/sheared part could be replaced instead of the entire tool as it is known in the art. (Also, see Leo Col 1 Line 28-34) 
Regarding Claim 10 John as modified discloses the tool of claim 7, wherein the wherein the drive lug is square drive lug(408, See Fig. 28), and the cross-sectional shape has a diameter (The cross sectional shape of the groove 406 has a diameter, Fig. 28) John as modified is silent to the square drive lug being 3/8 inches and that the diameter of the cylinder torsionally fails at a same load as a ¼ inch square drive lug.
Applicant has not disclosed that the tool having a 3/8 inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 line 10 to 16 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 6 line 10-16 of applicant specification where the applicant states that the drive lug may be 3/8 inches and is used as an example). 
Moreover, it appears that John would perform equally well by having the tool with a 3/8 inch square drive lug as it is a standard size. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Tool of John as modified to have the drive lug being 3/8 inches as does not appear to provide any unexpected results. Furthermore, it is known in the art that drive lug sizes and lengths are standardized (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). 
The recitation “torsionally fails at a same load as a ¼ inch square drive lug” is interpreted to be functional limitation. MPEP 2114 II clearly states “[A]pparatus claims cover what a device is, not what a device does" and “A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus". In the instant case, the functional recitations merely focus on the function of failing not the claimed structure of the tool. The prior art meets all of the structural claimed limitations of the claimed tool, thus would be capable of torsionally failing at a same predetermined load as the ¼ drive lug when enough torsion is applied to fail at the same time as a ¼ inch drive lug. Therefore, with the known predetermined torque load the prior art of record would be able to torsionally fail at a same load as a ¼ inch drive lug meeting therefore the claimed limitations.
Regarding Claim 9 John as modified discloses the tool of claim 10, wherein the diameter is a minimum diameter across the groove. (See Fig. 28, Where the diameter on the groove 406 is a minimum diameter compared with the diameter of the other parts of the drive lug) 
Regarding Claim 11 John as modified discloses the tool of claim 7, wherein the drive lug is a square drive lug and wherein the cross-sectional shape has a diameter of a circle (The cross-sectional shape of the groove 406 has a diameter of a circle). John is silent on the drive lug being a 3/8 inch square drive lug, and wherein the diameter of the tool with a same second polar moment of area as a square section of a ¼ inch square drive lug. Regarding the limitation of the tool having the same second polar moment of area as square section of a ¼ inch square drive lug, per applicant specification (Page 5, line 10) the definition of second polar moment of area is the resistance to torsional deformation which concurs with the known definition “The polar moment of inertia, also known as second polar moment of area is a shaft or beam's resistance to being distorted by torsion, as a function of its shape. The rigidity comes from the object's cross-sectional area only, and does not depend on its material composition or shear modulus. The greater the magnitude of the polar moment of inertia, the greater the torsional resistance of the object (see https://en.wikipedia.org/wiki/Polar_moment_of_inertia).”  However, Applicant has not disclosed that the tool having a 3/8 inch square drive lug and having the same second polar moment of area as a square section of a ¼ inch square drive lug solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 5 line 16 to 20 is not a critical feature since is does not discloses any criticality and states that this limitation is part of the design of the ratchet mechanism (Page 5 line 16 to 20 and Page 6 line 15-16 of applicant specification where this measurements where used as an example). 
Moreover, it appears that John as modified would perform equally well by having the tool with a 3/8 inch square drive lug with the same second polar moment of area as a square section of a ¼ inch square drive lug as this are standardized sizes as it is known in the art (See NPL attached in previous Office Action - Ref U – GGG-W-660A Table III Page 4 for example). Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the tool of John to have the same second polar moment of area as a square section of the drive lug because the tool having the same second polar moment of area as a square section of the drive lug does not appear to provide any unexpected results. 
Regarding Claim 12 john as modified discloses the tool of claim 7, wherein the drive lug is a square drive lug (408, See Fig. 28).  
Regarding Claim 13 john as modified discloses the tool of claim 7, wherein the groove has an arcuate cross-section. (See Fig. 28 where the groove 406 is arcuate).
Regarding Claim 15 John as modified teaches the tool of claim 1, John as modified is silent on the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches. However, Applicant has not disclosed that the tool having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 example where it is disclosed that the tool “may” have the claimed length L1 being .369 inches suggesting that the measurements could be different.  
Moreover, it appears that John as modified would perform equally well by having the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches.
Furthermore as the referenced prior art of John as modified has a drive lug with a length and a groove except for the measure of the length and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the groove along the drive lug with a length enough to engage the socket or work piece while also enabling the groove to fail or fracture or shear, since it has been held that discovering an optimum value or a result effective variable involves only a routine skill in the art. In re Boesch, 617 F.2D 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 16, John as modified teaches the tool of claim 3, John as modified is silent on the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03. However, Applicant has not disclosed that the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03 solves any stated problem or is for any particular purpose and this measurements where only disclosed in the example of Page 6.
Moreover, it appears that John as modified would perform equally well by having the diameter being about 0.285 inches, and the groove having a radius of curvature of about 0.03. 
Furthermore as the referenced prior art of John has a groove with a diameter and a radius of curvature (See Groove 406 Fig. 28) except for the diameter being about .285 and the radius of curvature being .03 it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of the groove being smaller than the drive lug and a small radius of curvature to enable the groove to fail or fracture or shear according to the principle of material mechanics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 17, john as modified teaches the tool of claim 7, John as modified is silent on the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches. However, Applicant has not disclosed that the tool having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches solves any stated problem or is for any particular purpose and per the applicant’s disclosure in Page 6 example where it is disclosed that the tool “may” have the claimed length L1 being .369 inches suggesting that the measurements could be different.
Moreover, it appears that John as modified would perform equally well by having the drive lug having a length measured from a center of the groove to an end portion of the drive lug of about 0.37 inches.
Furthermore the referenced prior art of John has a drive lug with a length and a groove(Groove 406, Fig. 28) except for the measure of the length and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate the groove along the drive lug with a length enough to engage the socket or work piece while also enabling the groove to fail or fracture or shear, since it has been held that discovering an optimum value or a result effective variable involves only a routine skill in the art. In re Boesch, 617 F.2D 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 18, John as modified teaches the tool of claim 10, John as modified is silent on the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03. However, Applicant has not disclosed that the diameter being about 0.285 inches, and the groove has a radius of curvature of about 0.03 solves any stated problem or is for any particular purpose and this measurements where only disclosed in the example of Page 6.
Moreover, it appears that John would perform equally well by having the diameter being about 0.285 inches, and the groove having a radius of curvature of about 0.03. 
Furthermore as the referenced prior art of John has a groove (406, See Fig. 28) with a diameter and a radius of curvature except for the diameter being about .285 and the radius of curvature being .03 it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a diameter of the groove being smaller than the drive lug and a small radius of curvature to enable the groove to fail or fracture or shear according to the principle of material mechanics, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 19 John as modified teaches the tool of claim 14, John as modified is silent to the drive lug being integral with the gear. MPEP 2144.04C stablishes an obviousness rationale for making a claimed structure integral if there was any desirable reason to make it integral. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the parts to be integral instead of separate as an alternative. As it would be considered desirable for structural rigidity purposes as having the drive lug being integral with the gear improves the structural rigidity of the tool, it thus would have been obvious to one of ordinary skill in the art to make the frame material removable for that purpose.
Regarding Claim 20 John as modified teaches the tool of claim 8, John as modified is silent to the drive lug being integral with the gear. MPEP 2144.04C stablishes an obviousness rationale for making a claimed structure integral if there was any desirable reason to make it integral. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the parts to be integral instead of separate as an alternative. As it would be considered desirable for structural rigidity purposes as having the drive lug being integral with the gear improves the structural rigidity of the tool, it thus would have been obvious to one of ordinary skill in the art to make the frame material removable for that purpose.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN GERARDO SANTIAGO MARTINEZ whose telephone number is (313)446-6628. The examiner can normally be reached Mon Fri 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G SANTIAGO MARTINEZ/Examiner, Art Unit 3723                                                                                                                                                                                                        
/DAVID B. THOMAS/Primary Examiner, Art Unit 3723